Exhibit 10.1

 

FOURTH AMENDMENT TO

COMMERCIAL OUTSOURCING SERVICES AGREEMENT

 

This Fourth Amendment to the Commercial Outsourcing Services Agreement (this
“Amendment”) is between AMAG Pharmaceuticals, Inc. (the “Company”) and
Integrated Commercialization Solutions, Inc. (“ICS”).  This Amendment is
effective as of August 1, 2013 (the “Amendment Effective Date”).

 

RECITALS

 

A.            The Company and ICS are parties to a Commercial Outsourcing
Services Agreement dated October 2008, as amended by the First Amendment dated
April 14, 2011, the Second Amendment dated December 1, 2011, and the Third
Amendment dated August 1, 2012 (as amended, the “Agreement”);

 

B.            Pursuant to the Agreement, among other things, the Company engaged
ICS to perform commercialization services for certain pharmaceutical products;
and

 

C.            The parties now wish to amend the Agreement in certain respects.

 

AMENDMENT

 

NOW THEREFORE, the parties agree as follows:

 

1.              Defined Terms.  Capitalized terms in this Amendment that are not
defined in this Amendment have the meanings given to them in the Agreement.  If
there is any conflict between the Agreement and any provision of this Amendment,
this Amendment will control.

 

2.   Section 6.2 Food and Drug Act.  Section 6.2(c) and (d) only apply to
Feraheme® (ferumoxytol) Injection,

 

3.              Schedule A.  The parties agree that Schedule A to the Agreement
is hereby deleted in its entirety and replaced with the attached Revised
Schedule A.

 

3.              Schedule B.  The parties agree that Schedule B to the Agreement
is hereby deleted in its entirety and replaced with the attached Revised
Schedule B.

 

4.              No Other Changes.  Except as otherwise provided in this
Amendment, the terms and conditions of the Agreement will continue in full
force.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

Integrated Commercialization Solutions, Inc.

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

By:

/s/ Stephen W. McKinnon

 

By:

/s/ Gregory Madison

 

 

 

 

 

Name:

Stephen W. McKinnon

 

Name:

Gregory Madison

 

 

 

 

 

Title:

SVP, GM

 

Title:

EVP & Chief Commercial Officer

 

--------------------------------------------------------------------------------